Citation Nr: 0113265	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  98-11 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for right 
knee disability, post-patellectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  The veteran's ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired by his PTSD.  His reliability, flexibility and 
efficiency levels are so reduced as to result in a 
considerable industrial impairment.  However, his social and 
industrial impairment are not severe in that he is able to 
obtain and maintain (with some difficulty) employment at a 
level which is likely below his skill level.  

2.  The Board acknowledges that suicidal ideation was present 
during VA treatment in October 1996.  However, such ideation 
was not indicated at the VA compensation examinations of 
record.  The Board also acknowledges that the record includes 
evidence of a sporadic lack of impulse control with a 
negative impact on employment.  These aspects of the 
veteran's PTSD impairment are reflected as intermittent 
occurrences and are not shown to represent the types of 
symptomatology required for the criteria for a 70 percent 
evaluation.  In fact, the veteran condition does not meet 
many of the criteria of a 50 percent rating, including 
symptoms of flattened affect, circumstantial or stereotyped 
speech, panic attacks more than once a week, etc.  With 
consideration of all of the veteran's difficulties, however, 
a 50 percent evaluation may be justified.

3.  Illogical, obscure speech, near-continuous panic or 
depression, spatial disorientation, neglect of personal 
appearance, and an inability to establish and maintain 
effective relationships is not found.  

4.  The veteran's right knee disability is characterized by 
the absence of a patella, pain, atrophy of the right 
quadriceps muscle, and functional limitation, including pain 
increasing with exercise of the joint.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(a), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (2000).

2.  The criteria for a disability rating of 20 percent for 
right knee disability, post-patellectomy, are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 
4.71a, Diagnostic Codes 5003, 5257, 5260 (2000).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must note that the procedural history 
with respect to the claim for a higher initial rating for 
PTSD is quite complicated in this matter, in part, because of 
the changes in the interpretation of the law applied to the 
status of increased ratings claims.  In addition, there have 
been changes in the law during the veteran's appeal that will 
be discussed below.  

The veteran submitted claims for an increased rating for a 
right knee disability and service connection for PTSD in 
April 1996.  He has since been granted service connection for 
PTSD, currently evaluated as 30 percent disabling.  He claims 
entitlement to a rating in excess of 30 percent for PTSD and 
a rating in excess of 10 percent for right knee disability.

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203 (2000).

The Board notes that in February 2000, the RO issued a rating 
decision denying entitlement to a rating in excess of 30 
percent from April 1996.  In July 2000, the veteran's 
representative submitted correspondence that included a 
notice of disagreement with the 30 percent rating.  In August 
2000, the RO issued a statement of the case on this issue.  
In January 2000, the veteran's representative submitted a VA 
Form 646 that included the issue of an increased rating for 
PTSD.  The Board will accept this VA Form 646 in lieu of a VA 
Form 9.  See Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  
Although there are other theories upon which the Board could 
assert its jurisdiction over the claim for an increased 
rating for PTSD, this one is the most straightforward.  See 
38 U.S.C.A. § 7105 (West 1991).  Indeed, although the 
procedural history is convoluted and not without its 
anomalies, it would be a tortured interpretation of the law 
under which the Board would find it did not have jurisdiction 
over this issue.

Background

During a July 1996 VA examination, the veteran gave a history 
of having experienced a trauma during Army training 
exercises, resulting in an acutely swollen right knee.  The 
knee was drained of fluid.  Within a few months, it became 
necessary to remove the patella.  He had done well with his 
leg since then, but had developed atrophy of his right 
quadriceps and some pain in the right knee.  In addition, the 
right knee would occasionally buckle.  He took aspirin for 
discomfort.  

The veteran was also noted to have worked in a landing zone 
with the medics in Vietnam in 1968, and to have encountered, 
in the examiner's view, experiences so traumatic that he had 
been adversely affected in a post-traumatic stress disorder 
fashion since that time.  The veteran was noted to have been 
through three marriages and two divorces.  He was noted to 
have had a problem with substance abuse.  He was seeing a 
psychiatrist and was on psychiatric medications.  He was 
affected with very disturbing nightmare-type dreams.  
According to the examiner, the veteran did not seem to be 
aware of the VA PTSD programs that were available to him.  
The examiner offered the veteran the opportunity to check 
into a program if he felt interested.  

Physical examination revealed a transverse scar on the right 
knee where the patella was removed and some very definite 
atrophy of the right quadriceps.  The right knee did not 
quite extend to 10 degrees.  The examiner estimated extension 
was to 170 degrees.

The examiner's impressions relevant to this case included 
difficulty with the right knee, which the examiner felt was 
degenerative joint disease of the right knee compounded by 
quadriceps atrophy, and PTSD secondary to combat experiences 
in Vietnam where the veteran work in supply in a forward 
landing zone with medics.  The veteran was noted not to have 
been a medic himself but (according to the examiner) the 
"experience and what he saw was the same as a medic's."

A VA treatment preliminary psychological assessment in 
October 1996 shows that upon detailed psychological testing, 
the veteran felt depressed, anxious and fearful.  He 
ruminated about anticipated misfortune and was chronically 
unhappy.  He was likely to be socially and emotionally 
alienated and to experience anhedonia. Depressed ideation was 
prominent and he scored in the moderate to severely depressed 
range.  He tended to express his depressed and anxious 
feelings somatically.  He reported feeling mistrustful of 
others and misunderstood.  He was overly suspicious and it 
was difficult for him to form close relationships with 
others.  He was likely to be impulsive, angry, and 
suspicious, but at the same time to display tendencies to be 
dependent in his relationships.  It was noted that he may be 
easily angered by others.  Suicidal and homicidal ideation 
were found to be present, although the veteran denied current 
intent.  The diagnoses included PTSD and alcohol dependence.  
A diagnosis of personality disorder, not otherwise specified, 
with antisocial features was also rendered.  He was to be 
monitored for depression and anxiety and for possible 
suicidal or homicidal ideation, and referred for alcohol 
dependence treatment and support.  Global assessment of 
functioning was evaluated as 55.

During a December 1996 VA psychiatric examination, the 
veteran's military history was recounted.  He was noted to 
have been married three times and to have ongoing problems 
with alcohol.  He reported that he continued to have 
nightmares.  There was more frequency when he was tired or 
fatigued.  He stated that the nightmares were occurring about 
twice weekly.  Regarding sleep, he stated that he awakened 
during the night but that he usually went back to sleep after 
a few minutes.  He stated that his appetite was much improved 
and indicated that he was down to about 180 pounds two years 
ago, but was now up to 215 pounds.

The veteran was noted to be treated intermittently by the 
PTSD clinical team.  He was receiving four types of 
medications at the time of the VA examination.  Upon mental 
status examination, the veteran was noted to be well 
nourished and to appear his stated age.  He was appropriately 
dressed for the weather conditions of the day and easily 
engaged in conversation.  Eye contact was good throughout the 
evaluative session.  He was oriented to person, time and 
place.  He denied suicidal and homicidal ideation.  He also 
denied the presence of auditory and visual hallucinations.  
Judgment and insight were normal.  Attention and 
concentration were normal, with no evidence of thought 
disorder and no evidence of cognitive impairment. 

The examiner's diagnoses was alcohol dependence and PTSD 
(mild to moderate).  Current stressors were economic 
problems, and marital relationship difficulties.  The current 
Global Assessment of Functioning was 60.  Oddly, there is 
also a record a second VA examination report by the same 
psychologist, based on the December 24, 1996, examination, 
and listed as dictated and transcribed at exactly the same 
dates and times, but downplaying the diagnoses of PTSD and 
assigning a much higher Global Assessment of Functioning.  
The Board will utilize the above-discussed December 1996 
examination report in adjudicating the current claim, as it 
is more favorable to the veteran's claim for an increased 
rating and much more consistent with the other evidence of 
record than the second report of the same date prepared by 
the same examiner (although the circumstances of this anomaly 
are certainly of concern, the Board will not allow it to 
impact negatively on the veteran's claim).

During a July 1997 VA examination, the veteran's right 
patella was noted to be absent.  The circumference of the 
right knee at the joint space was 46 centimeters for the 
right knee and 52 centimeters for the left knee.  There was 
quadriceps muscle atrophy noted.  The right circumference, 15 
centimeters above the knee, was 45 centimeters while on the 
left it was 48 centimeters.  There was no subluxation or 
lateral instability, and the anterior drawer test was 
negative.  Range of motion was from 0 to 140 degrees, 
bilaterally, with minimal pain on extreme flexion in the 
anterior area of the joint.  Strength on extension and 
flexion was 5/5.  The veteran could hop on either foot but 
complained of a minimal pain in the right knee.  He could 
squat fully and arise from the squat without difficulty.  He 
again complained of a minimal pain in both knees that did not 
persist after this action.  He could run in place for one 
minute, with good speed, raising the knees high without pain 
and only minimal fatigue.  

X-rays studies noted the absence of the right patella.  There 
was a single wire identified, projecting anterior to the 
distal femur.  A small fragment of wire was seen on the 
posterolateral aspect of the right knee, adjacent to the 
fibula.  Otherwise, normal bony alignment was identified.  
Bony mineralization was within normal limits. 

The examiner commented that there was only minimal impairment 
of right knee function.  In the examiner's view, the 
continued quadriceps atrophy did bespeak some decreased use 
of the knee.  The veteran had been given quadriceps exercises 
in the orthopedic clinic but had not been performing these 
assiduously.  His current job was noted to not require 
excessive walking and he was noted to consider himself 
"minimally impaired enough to tell me that he wishes no 
further surgery which was suggested to him as a possibility 
by orthopedics for replacement of the patella." 

VA records of treatment in September 1998 reflect that the 
veteran stated that he was fired from his job because he 
became involved in arguments with a co-worker and then later 
with a supervisor.  The veteran described dysphoria and more 
problems with sleep as result of the incident.  He stated he 
was getting ready to look for other another jobs and that he 
continued to come to psychotherapy on a regular basis.  He 
also described feeling a little bit more hyperactive and 
irritable as well as having more energy than he needed to 
have.  Upon objective examination, the veteran had no 
suicidal or homicidal ideation.  Insight appeared to be fair.  
Judgment appeared to be good.  Behavior was cooperative.  
There was no evidence of psychotic symptoms.  Speech was 
within normal limits.  There was some evidence of mild 
tremors in both upper extremities.  These were fine tremors. 

The treating physician increased the veteran's medication 
level, given that his current mediation level was barely 
therapeutic.  Medications were adjusted to control tremors 
and treat mild hypomania.  The tremors were assessed as 
likely being due to one of his current medications.

During an October 1998 VA orthopedic examination, the veteran 
was noted to have had an extremely painful knee with worn-out 
cartilage on the undersurface of his patella.  It was noted 
that he had underwent a patellectomy of his right knee in 
service.  The veteran complained of chronic knee pain since 
that time.  He indicated that his pain varied from 0 to 9+ on 
a scale of 10.  His range of motion was reasonably normal.  
He had learned to rely on his left leg and to stand 
predominantly on his left side.  He complained of swelling of 
his left knee and pain in the left knee, which he graded 
between 4 and 8.  Both knees tended to keep him up at night, 
the right being worse than the left.  The veteran was noted 
to have had seven jobs in the last 14 years.  He was reported 
to have a great deal of difficulty sustaining employment, 
predominantly due to his personality problems that were to be 
discussed in examination of his PTSD.  He was not working at 
present.  

The right knee was evaluated as having range of motion of 5 
on a scale of 5 and a  strength of 5 on a scale of 5.  A 
speed 3 on a scale of 5 and an endurance of 3 to 4 on a scale 
of 5 was also noted.  The examiner stated that the 
"functional impairment does not increase, the pain does."  
The veteran's gait was normal.  The diagnosis with respect to 
the right knee was included right knee pain, status post 
patellectomy, more likely than not due to early degenerative 
joint disease.  X-rays were noted to show that the veteran 
was status post patellectomy with no evidence of degenerative 
joint disease.  The examiner elaborated that range of motion 
limitation was not an issue and that the biggest problem was 
pain increasing with exercise (which was a common problem 
with the veteran's type of disorder).  

During a December 1999 VA psychiatric examination, the 
veteran was noted to be driving a shuttle bus for a well-
known company for 50 hours per week for the past seven 
months, paid at a rate of 8 dollars per hour.  The veteran's 
difficult childhood and military history were noted.  Ongoing 
alcohol problems were also indicated.  In September 1998, he 
had lost another job due to an outburst of temper when he was 
working as an inventory control person at a Ford dealership.  
He then took a part-time job in retail but lost that job very 
quickly after he "lost his head."  

The veteran's symptomatology was noted to include anger and 
temper outbursts, nightmares, and flashbacks, sometimes 
sexual impotence, depression (feeling overwhelmed), and 
insomnia.  He said that his dreams were always bizarre and 
quite gory.  He was taking medications.  He was receiving 
therapy at the VA clinic in San Jose when he could get away 
from work.

By history, he was currently consuming two to four alcoholic 
drinks per night.  He had no problems with the law.  He 
smoked a pack of cigarettes per day.  He complained of no 
medical problems except an arthritic shoulder. 

It was indicated that the veteran would draw.  He drew kind 
of gruesome scenes of people with no faces who were quite 
malnourished.  He denied any other hobbies or interests.  He 
noted that he saw a set of friends approximately once per 
month.  He was also attempting to attend church once per 
month.  It was noted that he felt he was underachieving, 
employment-wise.  He briefly recited his work history, during 
which he had previously been able to earn $16 an hour, and 
now he felt very much diminished by having employment that 
paid only $8 an hour.  

Upon mental status examination, it was noted that the veteran 
was a personable person who appeared a little older than his 
stated age.  The examiner could detect nothing inappropriate 
or bizarre about the veteran.  The veteran presented an 
organized mindset and his thinking was goal-directed and 
goal-reached.  He seemed to be mildly depressed.  He was 
oriented and could recall two out of three objects in three 
minutes and four of the last five presidents.  He had an 
above average fund of knowledge of American political current 
events.  His insight and judgment seemed to be intact at the 
time of examination.  

The examiner's psychiatric diagnostic impressions were PTSD, 
depression and chronic alcohol dependence.  He was noted to 
be stressed by his catastrophic war experiences.  The 
examiner's Global Assessment of Functioning was evaluated as 
50 due to PTSD.  The examiner estimated Global Assessment of 
Functioning in the past year to be 50.  In the examiner's 
opinion, there was reduced reliability and productivity in 
the veteran's functioning level due to his PTSD.  The 
examiner elaborated that the veteran was underachieving and 
had social functioning impairment, but had a strong work 
ethic.

There are many records of VA treatment associated with the 
claims file, in large part relating to treatment for the 
psychiatric disability.  The treatment records are generally 
consistent with the several VA compensation examination 
reports of record and thus bolster the probative weight of 
the VA compensation examination reports.  However, with the 
exception of the October 1996 and September 1998 VA 
psychiatric treatment records (described above), the 
treatment records which focus on ongoing assessments and 
plans over time (rather than individual at-length discussions 
of the level of disability and symptomatology at particular 
points in time) are not of significant value for 
supplementing the VA compensation examination results for 
rating purposes. 

Claims Assistance

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former 
§ 5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:  

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In a preliminary review of this matter, the Board concludes 
that the RO has either complied with, or gone beyond, these 
provisions and thus it would not be prejudicial to decide the 
case on the current record.  The RO has obtained the service 
medical records and there is no indication of outstanding 
Federal Government records or other records that have been 
identified by the claimant.  The RO has notified the claimant 
of the evidence obtained in multiple pieces of correspondence 
(such as rating decisions and statements or supplemental 
statements of the case).  The RO has provided the claimant 
multiple VA examinations for both PTSD and the right knee 
disability.  There is no indication that there is any 
evidence that could further substantiate the claims that has 
not been obtained.  Accordingly, while the RO has not sent 
notice as set forth in (3) above describing how the tasks of 
developing the record are allocated, it has gone beyond this 
requirement by actually obtaining all the evidence reasonably 
needed to decide the current appeal.  The record as before 
the Board creates a clear and complete disability picture of 
the veteran's PTSD and right knee disability.  

The Veterans Claims Assistance Act of 2000 also eliminated 
the statutory requirement that a claimant come forward with a 
well grounded claim before the Secretary performs the duty to 
assist.  However, since the RO did not find the claims were 
not well grounded and proceeded to discharge the duty to 
assist, this change in the law has no effect on the veteran's 
claims.  The veteran has been apprised of the laws and 
regulations that pertain to adjudication of his claims in 
multiple rating decisions and statements or supplemental 
statements of the case.  

As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence is moot.  
Accordingly, the Board finds that a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)  In light of all of these 
considerations, the Board finds that it is not prejudicial to 
the claimant to proceed to adjudicate the claims on the 
current record.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (2000).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An evaluation of 
the level of disability present also includes consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.49 (2000);  DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied.  If, however,  the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Id.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2000);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In such cases, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  As stated in Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991), where the law or regulation 
changes after a claim has been filed or reopened but before 
the administration or judicial appeal has been precluded, the 
version most favorable to the veteran will apply.  
Accordingly, in light of the fact that the veteran filed his 
claim before November 7, 1996, the Board will evaluate the 
veteran's psychiatric disability in light of both the new and 
old rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with the case at this time.  In this 
regard, it is important to note that the RO has evaluated the 
veteran's condition under both standards.  Accordingly, there 
is no prejudice to the veteran in the Board proceeding with 
the evaluation of this claim at this time.  See Bernard, 
4 Vet. App. at 394.  

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2000), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during the 
periods of significant stress, or, symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130 (2000).

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.

In a precedent opinion, dated November 9, 1993, the General 
Council of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large to 
degree."  It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board is bound 
by this interpretation of the term "definite." 38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2000).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental 
disorders:

. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  

. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (March 26, 1997).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2000).

The veteran is currently rated as 30 percent disabled due to 
PTSD.  With respect to the old criteria, the question (in 
part) is whether the veteran has a "definite" or 
"considerable" social and industrial impairment as a result 
of his PTSD.  In this case, the Board finds that the higher 
"considerable" threshold is met.  Treatment records show 
that the veteran has on-the-job outbursts at times, and that 
he has lost employment as a result of these outbursts.  In 
addition, per the veteran's history, due to his PTSD he has 
difficulty maintaining employment at a wage level 
commensurate with his skill.  For example, at one point in 
time he was noted to have made $16 an hour in the past, but 
was only making $8 at his current job.  

There is no question that the veteran's employment has been 
impaired by his PTSD.  The veteran has a demonstrated ability 
to obtain gainful employment and to recover from his past 
mis-steps.  This is no doubt in part due to the veteran's 
strong work ethic, as noted in the record.  As far as social 
impairment, the evidence shows that the veteran communicates 
well and has judgment, insight, and thought processes which 
are intact.  In short, the evidence is somewhat divided as to 
whether the veteran has a "definite" or "considerable" 
social and industrial impairment.  VA psychological testing 
in October 1996 reflected a level of disability and severity 
of symptomatology not elicited at VA examinations within the 
same time frame, creating the impression that the level of 
severity ascertained during VA compensation psychiatric 
examinations may not be commensurate with the veteran's 
overall level of impairment.  

The Board finds that a preponderance of the evidence supports 
a rating of 50 percent under the old criteria and that this 
general level of disability is reflected from April 1996 
through the present time.  Since this rating is granted under 
the older criteria, the rating is applicable for the entire 
pendency of the veteran's April 1996 claim.  See Karnas, 1 
Vet. App. at 313.    

The next higher rating of 70 percent is not warranted under 
the old criteria because severe impairment of relationships 
with people or an inability to obtain or retain employment is 
not shown.  The veteran is consistently able to find viable 
employment (albeit at a level less than might be justified by 
his skill level) and his interpersonal skills (such as 
ability to communicate and relate and exercise judgment) are 
not severely impaired.  

Under the new criteria, the next higher rating of 70 percent 
is not warranted in this case.  The Board acknowledges that 
suicidal ideation was present during VA treatment in October 
1996.  Such ideation was not elicited at the VA compensation 
examinations of record.  The Board also acknowledges that the 
record includes evidence of a sporadic lack of impulse 
control with a strong negative impact on employment.  
However, these more severe aspects of the veteran's 
impairment are reflected as intermittent occurrences.  He is 
simply not shown to experience the overall very severe types 
of symptomatology listed in the criteria for a 70 percent 
rating (such as illogical, obscure speech, near-continuous 
panic or depression, spatial disorientation, neglect of 
personal appearance, and an inability to establish and 
maintain effective relationships).  In fact, the veteran does 
not meet many of the new criteria for a 50 percent rating 
(such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech,  panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long-term memory, or an impaired abstract 
thinking).  The veteran's judgment and insight are intact and 
his appearance and hygiene are appropriate.  Nevertheless, 
with consideration of all the facts above, the Board believes 
that a 50 percent evaluation can be justified.

The Board finds that considering both the new and old 
criteria, the veteran's level of disability has been at the 
50 percent level but less than the 70 percent level 
throughout the pendency of the veteran's claim.  This is not 
a case where staged ratings based on varying levels of 
disability for this initial rating would be warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to the right knee disability, 38 C.F.R. § 4.10 
provides that in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems and 38 C.F.R. §§ 4.40, 4.45 and 4.59 require 
consideration of functional disability due to arthritis, 
weakened movement, excess fatigability, incoordination, pain 
on movement, or flare-ups.  38 C.F.R. § 4.45(f) pertains to 
pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the knee 
is considered a major joint.  With any form of arthritis, 
painful motion is an important factor of disability, the 
facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In addressing this issue, the Board must consider all 
pertinent diagnostic codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and application of 38 C.F.R. 
§ 4.40, regarding functional loss due to pain, and 38 C.F.R. 
§ 4.45, regarding weakness, fatigability, incoordination or 
pain on movement of a joint.  See DeLuca.  In DeLuca, the 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on motion.  DeLuca.  
The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered when assigning an evaluation for degenerative or 
traumatic arthritis.  VAOPGCPREC 9-98.  The intent of the 
schedule is to recognize actually painful motion with joint 
or periarticular pathology as productive of disability.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative hypertrophic arthritis or osteoarthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.), if 
the limitation of range of motion is compensable. When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups such a condition is rated as 10 percent 
disabling.  Such a condition is to be rated as 20 percent 
disabling if there is X-ray evidence of involvement of 2 or 
more major joints, or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by  analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000). 

With respect to the veteran's right knee disability, the 
Board regards the loss of the patella, confirmed by X-ray 
evidence, as an unarguable diminishment of the joint.  The 
Board further notes that there is no direct analogue in the 
rating code for disability due to a loss of the patella.  The 
two-to-three centimeter atrophy of the right quadriceps noted 
during the July 1996 and July 1997 VA examinations must be 
considered in evaluation of the level of disability, pursuant 
to 38 C.F.R. § 4.45(f), especially since the examiner found 
that the atrophy reflected disuse of the right knee joint due 
to pain.  See also DeLuca, 8 Vet. App. at 204-6.

The veteran is currently rated as 10 percent disabled due to 
the right knee disability. There are two perhaps equally 
valid means of rating the veteran's right knee disability 
under the rating criteria (with the same outcome) with the 
next higher rating of 20 percent.  The veteran could be rated 
as moderately impaired under 38 C.F.R. § 5.71a, Diagnostic 
Code 5257, the diagnostic code for "other impairment" of 
the knee (though the Board acknowledges the unsuitability of 
the specific rating criteria, which relate to instability, 
under this diagnostic code).  This moderate level of 
impairment takes into consideration the pain with exercise 
and the functional limitation reflected by atrophy of the 
right knee.  The next higher rating of 30 percent is not 
warranted under Diagnostic Code 5257 because the right knee 
disability is not severe.  He is able to walk and squat and 
hop and use his leg in a relatively normal fashion, although 
his definite quadriceps atrophy bespeaks significant 
functional limitation due to pain.

Alternatively, a rating of 20 percent is warranted, by 
analogy, under Diagnostic Codes 5003 and 5260.  Evaluation 
under Diagnostic Code 5003 is an appropriate starting point 
because of the absence of the patella, even without X-ray 
evidence of current degenerative joint disease.  The 
diminishing of the joint is sufficiently analogous to X-ray 
evidence of degenerative joint disease, in the opinion of the 
Board.  The functional limitation due to pain and 
restrictions on exercise of the joint, resulting in definite 
atrophy, while not a limitation of motion of a defined range 
in the conventional sense, is sufficiently analogous to 
limitation of motion of flexion of the knee to 30 degrees to 
warrant a 20 percent rating under this Diagnostic Code 5260.  
The next higher rating of 30 percent is not warranted because 
the use of the leg is not so very limited (he is able to walk 
with a normal gait, squat fully, or hop on the leg) as to be 
analogous to limitation of flexion of 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5003 and 5260 (2000).      

In light of the foregoing, the Board finds that a rating of 
20 percent for right knee disability is warranted in the 
present case.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected PTSD or right knee disability.  The 
governing norm in such exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture (with such related factors as marked interference 
with employment or frequent periods of hospitalization) as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2000).  The Board notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for PTSD or the right knee 
disability.  There is nothing to show that these problems 
have created "marked" interference with employment (out of 
proportion with that commensurate with a 50 percent rating 
for PTSD or a 20 percent rating for right knee disability).  
Accordingly, the Board finds that this case does not warrant 
referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b). 


ORDER

A rating of 20 percent for right knee disability, post-
patellectomy, is granted, subject to the provisions governing 
the payment of monetary benefits.

A rating of 50 percent for PTSD is granted, subject to the 
provisions governing the payment of monetary benefits.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals



 

